Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 22-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US 2015/0239046 A1, hereinafter McMahan) in view of Vilajosana et al. (US 2017/0341307 A1, hereinafter Vilajosana) and Ueno (US 2001/0048184 A1, hereinafter Ueno).
Regarding Claims 22-26 and 28-29, McMahan teaches in [0032]-[0033] a system and method for additive manufacturing wherein a heat source actively heats a build material within a build volume, the heat source positioned and configured to deliver heat to discrete sections of the part as the part is being additively manufactured via a computing device controller by selectively varying the heat to each discrete layer of the part to impart different and desired physical properties to different regions of the part, wherein the physical properties comprise one more of internal thermal stresses, thermal distortions, metastability, hardness, and softness (see [0035]-[0037], [0041]-[0042], [0047], and [0049]), with mechanical work being done afterward by removing unwanted powder from select discrete sections (per [0050]).
While McMahan discusses varying intensity of the heat being applied, McMahan is silent on monitoring thermal data in order to aid in control of the direct delivery of heat.
In analogous art pertaining to additive manufacturing, Vilajosana teaches using a heat source (such as lamps, per [0019]) to actively pre-heat (per [0025]) and then further heat a material involved in additive manufacturing in a build volume, and that in order to deliver the heat as desired, the heat is controlled by signals from stationary non-contact thermal sensors such as an IR camera that detects surface temperatures as the part is being manufactured, including actively masking areas via exposure and coalescence (modifier) agents to control the temperature (per [0029]). Embodiments include heating an entire build surface to different temperatures in different zones (per [0028]), at least 
Therefore, it would have been obvious to apply the lessons of Vilajosana to McMahan and provide IR non-contact stationary temperature sensors to provide feedback so McMahan can heat parts as desired more effectively, using movable heaters to cover the build volume, use masking agents to further control the exposure, with the computer using the thermal data to predict the thermal characteristics to signal when to adjust the active heating.
However, the previous combination is silent on infrared-transparent support beds for exposure.
In analogous art pertaining to 3D printing, Ueno teaches throughout the disclosure using LCD mask systems (which could be considered a support bed in a broad sense, since Applicant does not define “support bed” in Claim 22), which thus implies transparency to heat if used in this combination (how else would heat be selectively allowed through?), and thus it would be obvious to arrive at the claimed invention by using this known method of exposure.



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. and Vilajosana and Ueno in view of Naware (US 2016/0096326 A1, hereinafter Naware).
Regarding Claim 7, the previous combination teaches the system and method as applied above, but is silent on embedded support bed heaters or coolers to selectively influence part formation. 
In analogous art pertaining to additive manufacturing, Naware teaches in [0026] that embedded heating and cooling within a bed are known way of managing thermal stresses (per [0040]), and thus it would have been obvious to use embedded heaters and coolers at discrete portions of the part.

Allowable Subject Matter
Claims 1-6, 9-10, 12-21, and 30-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not present any particular reason to locate lamps underneath a support bed exclusively for use with the lower surface of the part, since lamps are already known to scan all parts of the part, and thus art does not teach or fairly suggest, in an invention as fully claimed, maintaining a heat source that heats a lower surface of a part through a support bed transparent to infrared light to discrete sections of the lower surface of the part as the part as being additively manufactured.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 21 are convincing, since they both require the allowable subject matter as discussed above. Claims 22-29 however are far broader and do not define support bed well or recite the positional relationship of the allowable subject matter, and thus the Examiner maintains the rejection as applied and clarified above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743